DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 28, 2021 has been entered. Claims 1, 3-6, 8-11, 13 and 15-22 remain pending in the present application.
Claim Objections
Claim 1, and dependent claims therefrom, are objected to because of the following informalities:  
Claim 1, lines 13-15 state “wherein the segments enclosed by in each case one of the arc-shaped lines and the respective portion of the outer edge”.  For clarity, please amend as follows “wherein the segments in each case are enclosed by one of the arc-shaped lines and the respective portion of the outer edge.”  The examiner is interpreted the claim as though it was written in this format.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-6, 8-11, 13, 15-19, claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2011/0213287 A1), in view of Nordbo (WO 2015/000610) cited in Applicant’s IDS, further in view of Ogawa (US 2014/036305 A1).
Regarding claim 1, Lattimore discloses a porous wound dressing (porous pad 103)  for use in negative- pressure therapy of wounds (paragraph [0021] describes a negative pressure treatment system using porous pad 103; illustrated in Fig. 1 below), comprising
an outer edge which defines an outer shape of the wound dressing with a major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 below) and a minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 below), 
one or more incisions or perforations (cuts 202, 204, 208, and 210; illustrated in Fig. 3 (below); paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations.”) which together form a plurality of arc-shaped lines (cuts 202, 204, 208, 
a segment of the wound dressing that is designed for separation from the wound dressing and for subsequent use in the negative-pressure therapy of wounds (detachable sections of a porous pad 103 (wound dressing) are created by cuts 202, 204, 208, and 210; paragraph [0007] states that some embodiments of the Lattimore invention are directed to improved methods of treating abdominal wounds or incisions with negative pressure and some embodiments employ a porous pads with detachable sections permitting desired sizing of the pad to the wound site.).
Lattimore is silent regarding the limitations “wherein each of the arc-shaped lines extends asymmetrically with respect to the major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 below) and/or to the minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 below) and encloses, together with a portion of the outer edge.
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of wound dressing are able to fit specific wounds having specific dimensions.  In addition, paragraph [0028] states that “Cuts may also be made at an angle not aligned with either of the X, Y, or Z axes, for example diagonally across the pad 103.  Consequently, Lattimore teaches cuts (arc-shaped lines) that extend asymmetrically with respect to the major axis and/or minor axis that enclose, together with a portion of the outer edge, produce segments having outer shapes corresponding substantially to the outer shape of the wound dressing. In other words, these detachable 
Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of the wound pad to form a wound pad having a shape that fits a wound. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound have specific dimensions that requires such shapes (as taught by Lattimore, paragraph {0028] and Nordbo, first full paragraph).
Lattimore is silent regarding the claim limitation wherein the segments enclosed by in each case one of the arc-shaped lines (cuts 202, 204, 208, and 210; arched shaped as illustrated in Fig. 3 below) and the respective portion of the outer edge are each arranged asymmetrically with respect to the major axis and/or to the minor axis.
However, in a similar art, Ogawa teaches medical adhesive tapes (para [0043]) that are attached to a human. The medical adhesive tape include lines of perforations so that medical tape does not need scissors for cutting away segments of the tape as described in para [0002] and para [0004]-[0008].  The technical problem solved by Ogawa was to develop a medical tape capable to be cut by hand without impairing the outer appearance of the cut edge (para 0010]) and eliminating the need for scissors ([0006]-[0009]).  Fig. 14 specifically illustrates the perforations (cut line X) placed on the tape, Fig.1 each case has a perforated line (cutting portion 11, para [0045], Fig. 1) and an outer edge (outer edge 1b, para [0071], Fig. 1).  As mentioned above, Nordbo teaches wound pads having cuts that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound having specific dimensions that requires such shapes.
Consequently, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore that was modified by Nordbo such that the segments enclosed by in each case one of the arc-shaped lines and the respective portion of the outer edge are each arranged asymmetrically with respect to the major axis and/or to the minor axis as taught by Nordbo and Lattimore, to be able to tear a wound pad by hand to form segments in each case as taught by Ogawa, so that the segments fit a specific wound size as taught by Lattimore and Nordbo.
Alternatively, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality. In re Dailey et al., 149 USPQ 47.  The functionality of the Lattimore pad is not affected by the design choice of the present invention.  The Lattimore pad will absorb fluid independent of the design choice and function properly.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make segments of a wound pad to have a size and shape to fit specific wound sizes and shapes as described by Lattimore and Nordbo as described above. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Lattimore is silent in each case have  an outer shape which corresponds to the outer shape of the wound dressing, such that an observer is able to readily recognize the outer shape of the wound dressing in the outer shape of the segment.  However, one or more of the  segments produced from the a very broad interpretation of this limitation and includes segments having outer shapes that do not look like the outer shape of the wound dressing and illustrated as “filled-in” segments.


    PNG
    media_image1.png
    284
    584
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    284
    584
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    284
    584
    media_image3.png
    Greyscale





Now compare the above segments produced from the present invention with the segments produced from the porous wound pad 103 of Lattimore in Fig. 3.


    PNG
    media_image4.png
    751
    576
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    751
    576
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    751
    576
    media_image6.png
    Greyscale



Consequently, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore that such that in each case have an outer shape which corresponds to the outer shape of the wound dressing, such that an observer is able to readily recognize the outer shape of the wound dressing in the outer shape of the segment as taught by Ogawa and Nordbo to make tear away segments and taught by Nordbo and Lattimore that the segments fit the size and shape of the wound to enhance healing.
Lattimore is silent regarding the claim limitation wherein the arc-shaped lines (cuts 202, 204, 208, and 210; arched shaped as illustrated in Fig. 3 below) are arranged at regular intervals from one another and extend at least approximately parallel to one another (that cuts 220, 208 and 202 are at regular intervals and extend at least approximately parallel to one another) and to a further portion of the outer edge of the wound dressing, such that a mussel-shaped division of the wound dressing into the segments is obtained.  As describe above, Ogawa teaches segments in each case having one of the cut lines and a respective portion of the outer edge that are at regular intervals and extend at least approximately parallel to one another as illustrated in Fig. 1. Also described above, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of 
Consequently, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore that such that the arc-shaped lines are arranged at regular intervals from one another and extend at least approximately parallel to one another and to further portion of the outer edge of the wound dressing as suggested by Ogawa for making segments that are separated by hand, such that a mussel-shaped division of the wound dressing into the segments is obtained as taught by Lattimore and Nordbo teaching the wound pad must fit the dimensions of the wound for enhancing wound healing.
Also, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality. In re Dailey et al., 149 USPQ 47.  The functionality of the Lattimore pad is not affected by the design choice of the present invention.  The Lattimore pad will absorb fluid independent of the design choice and function properly.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make segments of a wound pad to have a size and shape to fit specific wound as described by Lattimore and Nordbo. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.


    PNG
    media_image7.png
    756
    566
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    751
    576
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    495
    697
    media_image9.png
    Greyscale



Regarding claim 3, dependent from claim 1 (as modified above), Lattimore discloses wherein the outer shape of the wound dressing (porous pad 103) is one of 
 
Regard claim 4, dependent from Claim 1 (as modified above), Lattimore discloses wherein bridge portions (bridge portion 206 or four bridge portions 222, illustrated in Fig. 3 (above), described in paragraphs [0025] and [0026]) are provided which are each arranged between the incisions or perforations (cut 202 and cut 210)  in order to separate these from one another within the respective arc-shaped line (bridge portion 206 and bridge portions 222 are within cut 202 and cut 210, respectively), or which are each arranged at the end points of 
.
Regarding claim 5, dependent from Claim 4 (as modified above), Lattimore discloses wherein the bridge portions (bridge portion 206 or four bridge portions 222) are each arranged at regular intervals along the one or more arc-shaped lines (cut 202 and cut 210).  

Regarding claim 6, dependent from Claim 1 (as modified above), Lattimore discloses wherein the one or more arc-shaped lines each extend 
 
Regarding claim 8, dependent from Claim 1 (as modified above), Lattimore discloses wherein the arc-shaped lines (cuts 202, 204, 208, and 210) each extend asymmetrically (Lattimore does not disclose the claim limitation “asymmetrically”) with respect to the major axis (defined in paragraph [0026] as X, illustrated in Fig. 3) and intersect the minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3), or they extend asymmetrically with respect to the minor axis and intersect the major axis (cut 202 or cut 204 intersect the axis as described but symmetrically as illustrated in Fig. 3).  
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound 
Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each extending asymmetrically with respect to the major axis and intersect the minor axis or they extend asymmetrically with respect to the minor axis and intersect the major axis (such as cut 42). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and intersect the minor axis, or they extend asymmetrically with respect to the minor axis and intersect the major axis so as they produce segments of wound dressing specifically sized to fit within a wound have specific dimensions that requires such shapes (as taught by Lattimore, paragraph [0028] or Nordbo, page 6 first full paragraph. 

Regarding claim 9, dependent from Claim 1 (as modified above), Lattimore discloses wherein the one or more arc-shaped lines (cuts 202, 204, 208, and 210) each extend 

Regarding claim 10, dependent from Claim 9 (as modified above), Lattimore discloses wherein at least one of the arc-shaped lines (cuts 202, 204, 208, and 210) extends symmetrically with respect to the minor axis (Y, illustrated in Fig. 3)  or to the major axis (X, illustrated in Fig. 3), and wherein a further arc-shaped line formed by one or more incisions or perforations is provided which(cuts 202, 204, 208, and 210) extends symmetrically with respect to the minor axis (Y, illustrated in Fig. 3) or to the major axis (X, illustrated in Fig. 3) and extends at least approximately parallel to a yet further portion of the outer edge 6of the wound dressing , which yet further portion lies radially opposite the further portion (such as cuts 202a, 202b and 210a, 210b, 210c, 210d,  illustrated in Fig. 3).  

Regarding claim 11, dependent from Claim 1 (as modified above), Lattimore discloses wherein at least one of the arc-shaped lines extends (cut 208) symmetrically with respect to the minor axis (Y, illustrated in Fig. 3), and wherein at least one further arc-shaped line (cut 204) formed by one or more incisions or perforations is provided which extends symmetrically with respect to the major axis (X, illustrated in Fig. 3).  
 
Regarding claim 13, dependent from Claim 1 (modified above), Lattimore is silent regarding the claim limitation “wherein the arc-shaped lines each extend asymmetrically with respect to the major axis and also asymmetrically with respect to the minor axis. 

Alternatively, Nordbo discloses wherein the one or more arc-shaped lines each extend asymmetrically with respect to the major axis and also asymmetrically with respect to the minor axis (cut 42 illustrated in Fig. 8b above). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or a wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and also asymmetrically with respect to the minor axis so that the segments produced will fit within a wound have specific dimensions that requires such shapes (Lattimore paragraph [0028] and Nordbo, Fig. 8b). 


a wound-side contact sheet (wound contact layer 105, illustrated in Fig. 1, described in paragraph [0020]) designed to be placed directly on a wound (wound contact layer 105, illustrated in Fig. 1); 
a covering (drape 107, illustrated in Fig. 1 above, described in [0022]) which serves to cover and seal off the wound area from the outside (paragraph [0022] states “Preferably, a drape 107 is used to seal the wound 110”, illustrated in Fig. 1 above); and
 a porous wound dressing ((porous pad 103) comprising 
an outer edge which defines an outer shape of the wound dressing with a major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 above) and a minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 above),7 Amendment dated June 7, 2019 
Preliminary Amendmentone or more incisions or perforations which together form a plurality of arc- shaped lines (cuts 202, 204, 208, and 210; illustrated in Fig. 3 (above) as arc shaped lines; paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations.”) and serve for cutting the wound dressing to size in order to adapt the wound dressing to the shape and/or size of a wound (paragraph [0007] states that some embodiments of the Lattimore invention are directed to improved methods of treating abdominal wounds or incisions with negative pressure and some embodiments employ a porous pads with detachable sections permitting desired sizing of the pad to the wound site.), 

Lattimore is silent regarding the limitations “wherein each of the arc-shaped lines extends asymmetrically with respect to the major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 below) and/or to the minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 below) and encloses, together with a portion of the outer edge.
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of wound dressing are able to fit specific wounds having specific dimensions.  In addition, paragraph [0028] states that “Cuts may also be made at an angle not aligned with either of the X, Y. or Z axes, for example, diagonally across the pad 103.  Consequently, Lattimore teaches cuts (arc-shaped lines) that extend asymmetrically with respect to the major axis and/or minor axis that enclose, together with a portion of the outer edge, produce segments having outer shapes corresponding substantially to the outer shape of the wound dressing. In other words, these detachable segments of wound dressing may be of any dimension (many different shapes), as long as the dimensions of the detachable segment of wound dressing fits the specific dimensions of the wound as taught by Lattimore.
Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound have specific dimensions (Lattimore, paragraph [0028]; Nordbo, first full paragraph on page 6). 
Lattimore is silent regarding the claim limitation wherein the segments enclosed by in each case one of the arc-shaped lines (cuts 202, 204, 208, and 210; illustrated in Fig. 3 (above) and the respective portion of the outer edge are each arranged asymmetrically with respect to the major axis and/or to the minor axis.
However, in a similar art, Ogawa teaches medical adhesive tapes (para [0043]) that are attached to a human. The medical adhesive tape include lines of perforations so that medical tape does not need scissors for cutting away segments of the tape as described in para [0002] and para [0004]-[0008].  The technical problem solved by Ogawa was to develop a medical tape capable to be cut by hand without impairing the outer appearance of the cut edge (para 0010]) and eliminating the need for scissors ([0006]-[0009]).  Fig. 14 specifically illustrates the perforations (cut line X) placed on the tape, Fig.1 illustrates that the segments enclosed in each case has a perforated line (cutting portion 11, para [0045], Fig. 1) and an outer edge (outer edge 1b, para [0071], Fig. 1).  As mentioned above, Nordbo teaches wound pads having cuts that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound having specific dimensions that requires such shapes.

Alternatively, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality. In re Dailey et al., 149 USPQ 47.  The functionality of the Lattimore pad is not affected by the design choice of the present invention.  The Lattimore pad will absorb fluid independent of the design choice and function properly.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make segments of a wound pad to have a size and shape to fit specific wound sizes and shapes as described by Lattimore and Nordbo as described above. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Lattimore is silent in each case have  an outer shape which corresponds to the outer shape of the wound dressing, such that an observer is able to readily recognize the outer shape of the wound dressing in the outer shape of the segment.  However, one or more of the segments produced from the Lattimore porous wound pad 103 have outer shapes which corresponds to the outer shape of the wound dressing, such that an observer is able to readily recognize the outer shape of the wound dressing in the outer shapes of the segment or segments as illustrated in the figures below. Please look at the segments produced from the porous wound dressing of the present invention illustrated in Fig. 4, a very broad interpretation of this limitation and includes segments having outer shapes that do not look like the outer shape of the wound dressing and illustrated as “filled-in” segments.


    PNG
    media_image1.png
    284
    584
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    284
    584
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    284
    584
    media_image3.png
    Greyscale





Now compare the above segments produced from the present invention with the segments produced from the porous wound pad 103 of Lattimore in Fig. 3.


    PNG
    media_image4.png
    751
    576
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    751
    576
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    751
    576
    media_image6.png
    Greyscale



Consequently, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore that such that in each case have an outer shape which corresponds to the outer shape of the wound dressing, such that an observer is able to readily recognize the outer shape of the wound dressing in the outer shape of the segment as taught by Ogawa and Nordbo to make tear away segments and taught by Nordbo and Lattimore that the segments fit the size and shape of the wound to enhance healing.
Lattimore is silent regarding the claim limitation wherein the arc-shaped lines (cuts 202, 204, 208, and 210; arched shaped as illustrated in Fig. 3 below) are arranged at regular intervals from one another and extend at least approximately parallel to one another (that cuts 220, 208 and 202 are at regular intervals and extend at least approximately parallel to one another) and to a further portion of the outer edge of the wound dressing, such that a mussel-shaped division of the wound dressing into the segments is obtained.  As describe above, Ogawa teaches segments in each case having one of the cut lines and a respective portion of the outer edge that are at regular intervals and extend at least approximately parallel to one another as illustrated in Fig. 1. Also described above, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore that such that the arc-shaped lines are arranged at regular intervals from one another and extend at least approximately parallel to one another and to further portion of the outer edge of the wound dressing as taught by Ogawa for making segments that are separated by hand, such that a mussel-shaped division of the wound dressing into the segments is obtained as taught by Lattimore and Nordbo teaching the wound pad must fit the dimensions of the wound for enhancing wound healing.
Also, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality. In re Dailey et al., 149 USPQ 47.  The functionality of the Lattimore pad is not affected by the design choice of the present invention.  The Lattimore pad will absorb fluid independent of the design choice and function properly.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make segments of a wound pad to have a size and shape to fit specific wound as described by Lattimore and Nordbo. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 16, dependent from Claim 1 (modified above), Lattimore discloses wherein the wound dressing serves for the treatment of abdominal wounds (paragraph [0007] states that some embodiments of the Lattimore invention are directed to improved methods of treating abdominal wounds or incisions with negative pressure and some embodiments employ a porous pads with detachable sections permitting desired sizing of the pad to the wound site.).

Regarding claim 17, dependent from Claim 1 (modified above), Lattimore discloses wherein the incisions or perforations in each case extend all the way through the wound dressing (Paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations. In one embodiment, perforations extend entirely across the thickness of the pad 103.”) 

Regarding claim 18, dependent from Claim 1 (modified above), Lattimore discloses wherein the wound dressing is made from an open-cell, reticulated foam (Paragraph [0021] teaches the porous pad 103 may be made from open-celled and reticulated foam).  

Regarding claim 19, dependent from Claim 1 (modified above), Lattimore discloses wherein the wound dressing is liquid-permeable at least in one direction (Paragraph [0009] states “wherein the porous pad (dressing) is comprised of a porous material suitable for channeling wound exudate from a wound site to a source of negative pressure.”).  

Regarding claim 21, dependent from claim 1, wherein the outer shapes of the segments in each case correspond such to the outer shape of the wound dressing (as described above in segment (the wound dressing can in each case be overlaid such with the segment or with the segments of Lattimore, Nordbo, and Ogawa described in claim 1), if their dimensioning is suitably adapted without changing the aspect ratios, that at least 80% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension overlap each other (the dimension of the segments of Lattimore, Nordbo, and Ogawa may be suitably adapted [using any means of adapting such as cutting, tearing, etc.]  without changing the aspect ratios, that at least 80% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension overlap each other).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore, Nordbo and Ogawa such that the outer shapes of the segments in each case correspond such to the outer shape of the wound dressing, that the wound dressing can in each case be overlaid with the segment, if their dimensioning is suitably adapted without changing the aspect ratios, such that at least 80% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension to enhance wound healing as taught by Lattimore, Nordbo and Ogawa.  
In addition, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality. In re Dailey et al., 149 USPQ 47.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the above design modifications because they do not affect the functionality of the wound pads of Lattimore and Nordbo that will still 

Regarding claim 22, dependent from Claim 1, wherein the outer shape of the segments in each case correspond such to the outer shape of the wound dressing (as described above in claim 1, Lattimore, Nordbo, and Ogawa teach the limitation wherein the outer shape of the segment or the outer shapes of the segment in each case correspond such to the outer shape of the wound dressing), that the wound dressing can in each case be overlaid with the segment (the wound dressing can in each case be overlaid such with the segment or with the segments of Lattimore, Nordbo, and Ogawa described in claim 1), if their dimensioning is suitably adapted without changing the aspect ratios, that at least 90% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension overlap each other (the dimension of the segments of Lattimore, Nordbo, and Ogawa may be suitably adapted [using any means of adapting such as cutting, tearing, etc.]  without changing the aspect ratios, that at least 90% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension overlap each other).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound pad of Lattimore, Nordbo and Ogawa such that the outer shapes of the segments in each case correspond such to the outer shape of the wound dressing, that the wound dressing can in each case be overlaid with the segment, if their dimensioning is suitably adapted without changing the aspect ratios, such that at least 90% of the surface areas of the respective segment and of the wound dressing in its original shape and dimension to enhance wound healing as taught by Lattimore, Nordbo and Ogawa. 
In re Dailey et al., 149 USPQ 47.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the above design modifications because they do not affect the functionality of the wound pads of Lattimore and Nordbo that will still absorb liquid. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2011/0213287 A1), in view of Nordbo (WO 2015/000610) cited in Applicant’s IDS, further in view of Ahne (7,354,211 B2).
(Amended) Regarding claim 20, dependent from Claim 4 (as modified above) has the claim limitation “wherein the wound dressing has a reduced thickness at the bridge portions 
However, Ahne discloses an apparatus for perforating in a print media using a needle punch (Col. 4, line 47- Col. 5, line 5) to form perforations by generating paper punch outs (Col. 8, lines 37-60).  Col. 4, line66- Col.5. line 2, states  “Further, by controlling the distance D, perforation forming mechanism 39 can be used to create Braille indicia on the sheet of print media 30”.  As illustrated in a Wikipedia publication (provided for context) describing the process of creating perforations, or perforating, it is clear that pins and needles (hot or cold) can be used to puncture materials such as paper and foam and change the characteristics of areas around the perforations produced, including the formation of “volcanic” perforations or “Braille” as described in Ahne.  Such changes of the areas around the perforations will also change the thickness near around the peroration due to heat or compression. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains that perforating a material would result in modifications in areas around the perforated sites including variations in thickness and shape due to heat, compression, distance, or the pressure of the needle entering the article as taught by Ahne (Col. 4, line 47-Col.5, line 5, as one example of Ahne’s teachings). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-11, 13 and 15-22 have been considered but are moot because the new ground of rejection does rely on a new reference that was not applied in the prior rejection of record for teaching matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781